845 F.2d 327
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Billie Jo DOTSON a/k/a B.J. Dotson a/k/a B.J. Ball,Defendant-Appellant.
Nos. 87-6373, 87-6374.
United States Court of Appeals, Sixth Circuit.
April 19, 1988.

Before KEITH and ALAN E. NORRIS, Circuit Judges, and GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of this court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Defendant was convicted after a jury trial on one count of possession with intent to distribute marijuana and nine counts of using telephonic communications to facilitate the distribution and possession of a schedule II narcotic.  After filing her notice of appeal, defendant filed in the district court a Fed.R.Crim.P. 35(b) motion to reduce her sentence which was denied.  On appeal from the denial of the 35(b) motion, this pro se defendant seeks appointment of counsel, and requests permission to reassert her 35(b) motion upon resolution of her direct appeal.


3
Upon review, we conclude that the district court lacked jurisdiction to rule upon the Rule 35(b) motion after defendant's notice of appeal was filed.   See United States v. Sanzo, 831 F.2d 671, 672 (6th Cir.1987);  United States v. Holloway, 740 F.2d 1373, 1382 (6th Cir.), cert. denied, 469 U.S. 1021 (1984).  In addition, defendant's request for permission to file another Rule 35(b) motion seeking the same relief is hereby denied, as that avenue is not available under the current version of Fed.R.Crim.P. 35(b), effective November 1, 1987.


4
Accordingly, defendant's motion for appointment of counsel is denied and the judgment of the district court is affirmed for the reason that the sentencing court lacked jurisdiction to rule upon defendant's Rule 35(b) motion.  Rule 9(b)(5), Rules of the Sixth Circuit.